NUMBER 13-08-00423-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                     IN RE JOSE GUERRA VELASCO AND
                 ENTRETENIMIENTO MATAMOROS, S.A. DE C.V.


                              On Petition for Writ of Mandamus


                                   MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Yañez and Benavides
                      Memorandum Opinion Per Curiam1

        Relators, Jose Guerra Velasco and Entretenimiento Matamoros, S.A. de C.V., filed

a petition for writ of mandamus and an emergency motion for temporary relief in the above

cause on July 3, 2008. The Court granted the emergency motion, stayed the underlying

proceedings, and requested a response from the real party in interest, Henley

Entertainment, Inc.




        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinion but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
       Henley Entertainment, Inc., filed a motion for extension of time to file its response,

which we herein GRANT, and accordingly, such response was duly filed on July 15, 2008.

       The Court, having examined and fully considered the petition for writ of mandamus

and response thereto, is of the opinion that relators have not shown themselves entitled

to the relief sought. See In re Pirelli Tire, L.L.C., 247 S.W.3d 670, 675 (Tex. 2007) (orig.

proceeding); see also Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947). Accordingly, the

stay previously imposed by this Court is LIFTED. See TEX . R. APP. P. 52.10(b) ("Unless

vacated or modified, an order granting temporary relief is effective until the case is finally

decided."). The petition for writ of mandamus is DENIED. See id. 52.8(a).

                                                         PER CURIAM




Memorandum Opinion delivered and
filed this the 4th day of August, 2008.




                                              2